DETAILED ACTION

The response filed February 8, 2022 has been entered. Claims 1, 3-5, 7-8, 10-11, and 14 are under consideration. Claims 16-30 and 46 are withdrawn.
Claim Objections
The previous objection to claim 1 is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang”, US 2005/0227031 A1) in view of Nakamura et al. (“Nakamura”, Journal of Adhesion Science and Technology 22 (2008) 1313-1331).
Regarding claims 1, 5, 7, 8, Yang discloses an adhesive that experiences further polymerization and/or crosslinking when exposed to an appropriate energy source, such as actinic radiation ([0025]). Yang teaches the adhesive can contain one or more urethane materials ([0080]) as well as additives in an amount of up to about 50 weight percent, including tackifiers, plasticizers, and carbon black (i.e. infrared absorbing additive), inter alia ([0100]). Yang differs in that the ranges of plasticizer, tackifier, and carbon black are broader than the ranges claimed. Yang also does not expressly teach the adhesive is an IR adhesive. However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to optimize the amounts of plasticizer, tackifier, and carbon black, depending on the amount of plasticity, tack, and IR absorption desired. The obviousness is further evidenced by the overlapping ranges (0-50%) disclosed by Yang. No unexpected results have been shown. Since the composition is substantially similar, there would be a reasonable expectation that the behavior in response to IR would be substantially similar.
Yang teaches the structural adhesive may also be defined as an adhesive that has a storage modulus (G’) of greater than 3x105 Pascals at about room temperature ([0026]). Yang is silent as to a modulus less than 105 Pa at a temperature greater than 100 degrees C. However, the temperature dependence of storage modulus (G’) of adhesives is well understood. As temperature increases, storage modulus decreases. For example, Nakamura shows a graph depicting temperature dependence of storage modulus in an adhesive in Figure 9 (see below on next page). Therefore, there would be a reasonable expectation that the storage modulus of the adhesive of Yang would also decrease into the claimed range with increasing temperature.

    PNG
    media_image1.png
    635
    509
    media_image1.png
    Greyscale

As to claim 3, Yang teaches the adhesive may also comprise one or more polyacrylates components ([0064]).
As to claim 4, Yang does not expressly teach the carbon black has a particle size within a range of from about 1 micron to about 20 microns; however the examiner takes official notices and notes that it is well known that carbon black pigment comes in powder form. Optimizing the particle size (result-size of the powder and/or merely selecting from one commercially available source of carbon black which falls within the range would have been obvious and predictably successful in the absence of 
As to the limitation wherein the adhesive component is exposed to infrared radiation, the adhesive component is capable of being exposed to infrared radiation. Please note that this limitation does not add structure to the adhesive as the claim is not a method claim.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakamura as applied above, and further in view of Mehta (US 2014/0316041 A1).
Regarding claims 10 and 11, Yang is silent as to N-butylbenzene sulfonamide plasticizer. However, Mehta discloses a polymer composition and teaches N-butylbenzene sulfonamide is a commonly used plasticizer in commercial and industrial applications for imparting flexibility and/or strength ([0004]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use N-butylbenzene sulfonamide as a plasticizer to impart strength and/or flexibility to a polymer composition.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakamura as applied above, and further in view of Chatterjee et al. (“Chatterjee”, US 2012/0322910 A1).
Regarding claim 14, Yang is silent as to a terpene phenolic tackifier. However, Chatterjee teaches an adhesive which uses tackifiers including phenol-modified terpenes ([0039]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the tackifiers taught by Chateterjee to overcome problems noted in the art such as incomplete compatibility or cloudiness ([0040]-[0041]) and to increase tack in an adhesive.


Response to Arguments
	Applicant’s arguments have been fully considered but are not found persuasive.
	Applicant argues that Yang fails to disclose a urethane adhesive is exposed to infrared radiation. The invention claims an adhesive composition. The composition of Yang is capable of being exposed to IR. The limitation does not add to the composition.
	Applicant argues that Yang does not disclose the adhesive is an IR adhesive. Since the composition of Yang is substantially similar, there would be a reasonable expectation that the behavior in response to IR would be substantially similar. There is nothing in the claim that would suggest a different response to IR (composition is substantially similar with overlapping ranges).
	Applicant argues that the adhesive of Yang necessarily includes other components or certain features. Applicant’s claim uses open language (“comprising”) and does not preclude the inclusion of other components or features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/               Primary Examiner, Art Unit 1746